We hold that the issuance of the injunction did not violate the provisions of section 1446 of the Civil Practice Act in view of the cause of action for reformation set forth in the complaint. This ruling is made without passing upon the sufficiency of said cause of action. We find, however, that the defendant-landlord was entitled to further security as a condition of granting an injunction. The order appealed from is accordingly modified so as to provide that the plaintiff be required to deposit with the clerk of the Supreme Court to the credit of this action all fixed rent due and to grow due and to furnish in addition an undertaking in the sum of $7,500 for the payment of any percentage rent that may be found due. Order, as so modified, unanimously affirmed, with $20 costs and disbursements to the appellant. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ.